Name: 2006/661/EC: Commission Decision of 29 September 2006 as regards a Community financial contribution for the year 2006, to new Community reference laboratories in the food and feed control area (notified under document number C(2006) 4277)
 Type: Decision
 Subject Matter: EU finance;  environmental policy;  health;  research and intellectual property;  agricultural policy;  agricultural activity;  foodstuff
 Date Published: 2006-10-03; 2007-06-05

 3.10.2006 EN Official Journal of the European Union L 272/18 COMMISSION DECISION of 29 September 2006 as regards a Community financial contribution for the year 2006, to new Community reference laboratories in the food and feed control area (notified under document number C(2006) 4277) (Only the texts in Spanish, Danish, German, English, French, Italian, Dutch and Swedish are authentic) (2006/661/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 32(7) thereof, Whereas: (1) Community reference laboratories in the food and feed control area may be granted a Community financial contribution in accordance with Article 28 of Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (2). (2) Commission Regulation (EC) No 156/2004 of 29 January 2004 on the Communitys financial assistance to Community reference laboratories pursuant to Article 28 of Decision 90/424/EEC (3) provides that the financial contribution from the Community is to be granted if the approved work programmes are efficiently carried out and that the beneficiaries supply all the necessary information within certain time limits. (3) In July 2005 the Commission launched a call for the selection and designation of new Community reference laboratories in the food and feed control area. The evaluation of the applications was completed in December 2005 and the results were notified to the competent authorities of the Member States concerned. Following that evaluation the successful candidates were selected to be designated as new Community reference laboratories. (4) Commission Regulation (EC) No 776/2006 of 23 May 2006 amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards Community reference laboratories (4) designated new Community reference laboratories in the following areas: Listeria monocytogenes, Coagulase positive Staphylococci, Escherichia coli, including Verotoxigenic E. coli (VTEC), Campylobacter, parasites (in particular Trichinella, Echinococcus, Anisakis), antimicrobial resistance, animal proteins in feedingstuffs, residues of pesticides (food of animal origin and commodities with high fat content, cereals and feedingstuffs, fruits and vegetables including commodities with high water and high acid content, and single residue methods for all previously mentioned matrixes), and dioxins and PCBs in food and feed. (5) The Commission has assessed the work programmes and corresponding budget estimates submitted by the new designated Community reference laboratories for the year 2006. (6) Accordingly, a Community financial contribution should be granted to the Community reference laboratories designated to carry out the functions and duties provided for in Regulation (EC) No 882/2004. The Communitys financial contribution should be at the rate of 100 % of eligible costs as defined in Regulation (EC) No 156/2004. (7) In addition to the financial contribution from the Community, a further contribution should be granted for the organisation of workshops in areas falling under the responsibility of the Community reference laboratories. (8) A financial contribution for workshops organised by Community reference laboratories should comply with the eligibility rules laid down in Regulation (EC) No 156/2004 and be limited to 30 participants. (9) Pursuant to Article 3(2)(a) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (5), veterinary and plant health measures are financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The Community grants a financial contribution to France for the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, to be carried out by the Laboratoire d'Ã ©tudes et de recherches sur la qualitÃ © des aliments et sur les procÃ ©dÃ ©s agroalimentaires (LERQAP), Maisons-Alfort, France, in respect of analysis and testing of Listeria monocytogenes. contribution. For the period from 1 July 2006 to 31 December 2006, that financial contribution shall not exceed 98 000 EUR. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial contribution to France for the organisation of a workshop by the laboratory referred to in paragraph 1. That contribution shall not exceed 30 000 EUR. Article 2 1. The Community grants financial contribution to France for the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, to be carried out by the the Laboratoire d'Ã ©tudes et de recherches sur la qualitÃ © des aliments et sur les procÃ ©dÃ ©s agroalimentaires (LERQAP), Maisons-Alfort, France, in respect of analysis and testing of Coagulase positive Staphylococci, including Staphylococccus aureus. For the period from 1 July 2006 to 31 December 2006, that financial contribution shall not exceed 66 000 EUR. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial contribution to France for the organisation of a workshop by the laboratory referred to in paragraph 1. That contribution shall not exceed 30 000 EUR. Article 3 1. The Community grants financial contribution to Italy for the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, to be carried out by the Istituto Superiore di SanitÃ (ISS), Rome, Italy, in respect of analysis and testing of Escherichia coli, including Verotoxigenic E. Coli (VTEC). For the period from 1 July 2006 to 31 December 2006, that financial contribution shall not exceed EUR 68 000. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial contribution to Italy for the organisation of a workshop by the laboratory referred to in paragraph 1. That contribution shall not exceed EUR 30 000. Article 4 1. The Community grants financial contribution to Sweden for the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, to be carried out by the Statens VeterinÃ ¤rmedicinska Anstalt (SVA), Uppsala, Sweden, for the monitoring of Campylobacter. For the period from 1 July 2006 to 31 December 2006, that financial contribution shall not exceed 118 000 EUR. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial contribution to Sweden for the organisation of workshops by the laboratory referred to in paragraph 1. That contribution shall not exceed 30 000 EUR. Article 5 1. The Community grants financial contribution to Italy for the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, to be carried out by the Istituto Superiore di SanitÃ (ISS), Rome, Italy, in respect of analysis and testing of parasites (in particular Trichinella, Echinococcus and Anisakis). For the period from 1 July 2006 to 31 December 2006, that financial contribution shall not exceed EUR 117 000. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial contribution to Italy for the organisation of workshops by the laboratory referred to in paragraph 1. That contribution shall not exceed EUR 30 000. Article 6 The Community grants financial contribution to Denmark for the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, to be carried out by the Danmarks FÃ ¸devareforskning (DFVF), Copenhagen, Denmark, for the monitoring of antimicrobial resistance. For the period from 1 July 2006 to 31 December 2006, that financial contribution shall not exceed 128 000 EUR. Article 7 The Community grants financial contribution to Belgium for the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, to be carried out by the Centre Wallon de Recherches agronomiques (CRA-W), Gembloux, Belgium in respect of analysis and testing of animal proteins in feedingstuffs. For the period from 1 July 2006 to 31 December 2006, that financial contribution shall not exceed 263 000 EUR. Article 8 1. The Community grants financial contribution to Germany for the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, to be carried out by the Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA) Freiburg, Germany in respect of analysis and testing of residues of pesticides in food of animal origin and commodities with high fat content. For the period from 1 July 2006 to 31 December 2006, that financial contribution shall not exceed 150 000 EUR. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial contribution to Germany for the organisation of workshops by the laboratory referred to in paragraph 1. That contribution shall not exceed 30 000 EUR. Article 9 1. The Community grants financial contribution to Denmark for the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, to be carried out by the Danmarks FÃ ¸devareforskning (DFVF) Copenhagen, Denmark, in respect of analysis and testing of residues of pesticides in cereals and feedingstuffs. For the period from 1 July 2006 to 31 December 2006, that financial contribution shall not exceed EUR 150 000. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial contribution to Denmark for the organisation of workshops by the laboratory referred to in paragraph 1. That contribution shall not exceed EUR 30 000. Article 10 1. The Community grants financial contribution to Spain for the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, to be carried out by the Laboratorio Agrario de la Generalitat Valenciana (LAGV)/Grupo de Residuos de Plaguicidas de la Universidad de AlmerÃ ­a (PRRG), Spain, in respect of analysis and testing of residues of pesticides in fruits and vegetables, including commodities with high water and high acid content. For the period from 1 July 2006 to 31 December 2006, that financial contribution shall not exceed EUR 400 000. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial contribution to Spain for the organisation of workshops by the laboratory referred to in paragraph 1. That contribution shall not exceed EUR 30 000. Article 11 1. The Community grants financial contribution to Germany for the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, to be carried out by the Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA) Stuttgart, Germany in respect of analysis and testing of residues of pesticides by single residue methods. For the period from 1 July 2006 to 31 December 2006, that financial contribution shall not exceed EUR 300 000. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial contribution to Germany for the organisation of workshops by the laboratory referred to in paragraph 1. That contribution shall not exceed EUR 30 000. Article 12 1. The Community grants financial contribution to Germany for the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, to be carried out by the Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA) Freiburg, Germany in respect of analysis and testing of dioxins and PCBs in food and feed. For the period from 1 July 2006 to 31 December 2006, that financial contribution shall not exceed EUR 400 000. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial contribution to Germany for the organisation of workshops by the laboratory referred to in paragraph 1. That contribution shall not exceed EUR 30 000. Article 13 The Communitys financial contribution referred to in Articles 1 to 12 shall be at the rate of 100 % of eligible costs as defined in Regulation (EC) No 156/2004. Article 14 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Italian Republic and the Kingdom of Sweden. Done at Brussels, 29 September 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 165, 30.4.2004, p. 1. Regulation as amended by Commission Regulation (EC) No 776/2006 (OJ L 136, 24.5.2006, p. 3). (2) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37). (3) OJ L 27, 30.1.2004, p. 5. (4) OJ L 136, 24.5.2006, p. 3. (5) OJ L 209, 11.8.2005, p. 1. Regulation as amended by Regulation (EC) No 320/2006 (OJ L 58, 28.2.2006, p. 42).